                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                                                                                 September 27, 2019
                                                                                  David J. Bradley, Clerk
                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF TEXAS
                            CORPUS CHRISTI DIVISION


UNITED STATES OF AMERICA                     §
                                             §
VS.                                          §   CRIMINAL NO. 2:19-CR-1146-1
                                             §
BENJAMIN RAMIREZ                             §


           OPINION AND ORDER SUA SPONTE CONTINUING CASE

       On September 27, 2019, new counsel was appointed for the Defendant, and new

counsel will necessarily need time to become familiar with the client and the case.

       Under the Speedy Trial Act, a district court may grant a continuance and exclude

the resulting delay from the time in which a trial must commence if it makes on-the-

record findings that the ends of justice served by granting the continuance outweigh the

public’s and defendant’s interests in a speedy trial. 18 U.S.C. § 3161(h)(7).

       Having considered the circumstances, the Court finds that the failure to grant a

continuance in this case would deny counsel for the defendant the reasonable time

necessary for effective preparation, taking into account the exercise of due diligence.

       Accordingly, the Court finds that the ends of justice are served by granting a

continuance in this case and outweigh the best interests of the public and Defendant in a

speedy trial, and the period of the continuance is excluded from speedy trial computation.




1/2
      The Court sua sponte continues this case and schedules the final pretrial

conference for October 30, 2019, at 8:00 a.m. before undersigned and schedules the jury

selection and trial for November 12, 2019, at 8:30 a.m. before Hon. David S. Morales.

      ORDERED this 27th day of September, 2019.


                                           ___________________________________
                                           B. JANICE ELLINGTON
                                           UNITED STATES MAGISTRATE JUDGE




2/2
